OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 09 September 2016.

Response to Amendment
The Amendment filed 01 November 2021 has been entered. Claim 10 has been canceled; new claim 26 has been added; and claims 1, 17, and 22-25 have been amended. As such, claims 1, 2, 4-6, 8, 11-15, and 17-26 remain pending; claims 11-15 have been previously withdrawn from consideration; and claims 1, 2, 4-6, 8, and 17-26 are under consideration and have been examined on the merits. 
The amendments to the claims have overcome every objection and rejection previously set forth in the Non-Final Office Action filed 30 July 2021 (hereinafter “Non-Final Office Action”). As such, the claim objections, 35 U.S.C. 112(a) rejection, and 35 U.S.C. 103 rejections previously set forth have been withdrawn.
New grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 23, the limitation “the metal adhesion layer comprising silver” is indefinite as “metal adhesion layer” (emphasis added) lacks sufficient antecedent basis. Claim 23 is dependent upon claim 22, of which recites “an adhesion layer” – thus there is no explicit recitation or other suggestion in claim 22 that the adhesion layer is or includes a metal.
In order to overcome the issue, the Examiner suggests striking “metal” from claim 23, or amending claim 22 to include the aforesaid “metal” limitation. 
Regarding claim 26, the limitation “comprising an inert metal” (emphasis added) is indefinite, as the conditions or other associated parameters under which the metal is inert (i.e., chemically inactive) are not defined by the claim; thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. 
In other words, a metal (e.g., silver) may be chemically inactive at standard temperature and pressure (i.e., ambient), but may be readily dissolved in concentrated acid (e.g., nitric acid).
Applicant’s specification indicates that the metal is inert “to the anodizing process (i.e., does not chemically react with and contaminate the anodizing bath)” [0033; see also 0025]. Applicant’s specification indicates that a type II anodization utilizing sulfuric acid as the electrolyte is utilized to anodize the aluminum layer into the claimed aluminum oxide layer [0032, 0049]. 
For examination on the merits, the Examiner is interpreting the inert metal of claim 26 as being inert relative to the anodization bath components and process conditions, as indicated by the aforecited portions of the specification. In order to overcome the issues, the Examiner 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 17-19, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2009/0311516; “Wei”) (previously cited) in view Akana et al. (US 2013/0153428; “Akana”) (newly cited) and Browning et al. (US 2015/0016030; “Browning”) (newly cited). 
Imada et al. (US 2005/0211663; “Imada”) (newly cited) is relied upon as an evidentiary reference for the basis of the rejection of claims 1, 17, and 22, respectively, and claims respectively dependent thereupon (inclusive of claim 26). 
Disegi (US 2013/0233717; “Disegi”) (previously cited) is relied upon as an evidentiary reference for the basis of the rejections of claims 4 and 5.
Chan (US 2004/0247904; “Chan”) (previously cited) is relied upon as an evidentiary reference for the rejection of claim 8.
Regarding claims 1, 17, and 22, Wei discloses a titanium-based composite material comprising a titanium (or Ti-alloy) substrate; a titanium oxide layer disposed on the substrate; and a transparent aluminum oxide layer disposed on the titanium oxide layer [Abstract; Figures 1, 4, 5; 0004, 0011]. 
Wei discloses that the substrate is coated with an aluminum layer [0013], of which is subsequently anodized (i.e., converted) to the aluminum oxide layer utilizing: sulfuric acid (inter alia) electrolytic solution; a voltage of 10-20 V; and a current density through the aluminum layer of about 1-2 A/dm2 [0013-0016]. The aluminum oxide layer, as a result of the anodization process, exhibits pores therein [0015, 0016]. After the aluminum oxide layer is completely anodized, the process is continued where the electrolytic solution contacts the surface of the titanium substrate through the pores of the aluminum oxide layer and thereby converts a portion of the titanium substrate (adjacent the overlying aluminum oxide layer) to the titanium oxide layer [0012-0016]. 
Applicant’s specification [0026, 0029, 0031, 0032, 0034, 0035] indicates that the claimed nonporous titanium oxide layer is formed by: deposition of an aluminum layer on the substrate; subsequent anodization of the aluminum layer to aluminum oxide in sulfuric acid solution at voltage of about 15 V and a current density of about 1.5 A/dm2; and after conversion of the aluminum layer, continued anodization of the underlying titanium substrate such that a portion of 
Given that the anodization process parameters and materials thereof of Wei, set forth supra, are identical or substantially identical to the disclosed anodization method for forming the aluminum oxide layer and nonporous titanium oxide layer, there is a reasonably expectation that the titanium oxide layer of Wei would have inherently been pore-free, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). 
Wei is silent regarding a colorant (colorant particles) being disposed within the pores of the aluminum oxide layer. Wei is also silent regarding another portion of the composite material including a metal adhesion layer disposed between (and in contact with both of) the titanium substrate and the aluminum oxide layer such that the titanium oxide layer is not formed in said portion.
Akana, directed to the anodization of titanium and aluminum surfaces (including for housings of electronic devices), teaches that a mask may be applied to a portion of the metal (substrate) surface prior to anodization, resulting in contrasting functional, tactile, or cosmetic effects between two different portions (masked v. unmasked) of the same surface after anodization, of which may form a logo or text which is integral with the surface and thus does not need to be applied via a separate processing step [Abstract; Figs. 2, 4, 6 7; 0002, 0004, 0007, 0020-0022, 0030, 0032, 0034, 0035, 0045, 0047]. The mask may be a metal [0022]; and may be configured such that it is not affected by the anodization process [0026].
Browning, directed to the anodization of titanium and aluminum surfaces (including for housings of electronic devices) [0001-0006, 0018-0029, 0032, 0034, 0035], teaches that an intermediate metal barrier layer may be disposed on the surface of the (titanium) metal substrate prior to deposition of an outer (aluminum) metal layer thereon, where said outer metal layer is subsequently converted to a porous anodic oxide cosmetic layer via anodization; wherein the intermediate barrier layer

(ii) may be chosen for its color to closely match or contrast the color of the overlying anodic layer [0025, 0026, 0029, 0032],
(iii) is explicitly not limited in terms of the metal, with examples including zinc, nickel, copper, cadmium, and alloys [0026], and
(iv) may generally protect the underlying metal substrate from physical damage such as scratching and gouging [0025].
In addition to the aforesaid teachings regarding the intermediate metal barrier layer, Browning reasonably teaches that anodization of a metal (aluminum) layer disposed over an intervening metal layer and underlying titanium metal substrate, was recognized in the art prior to the effective filing date of the invention.
Wei, Akana, and Browning are all directed to/in the related field of layered metal composite materials including titanium substrates and anodic aluminum oxide layers formed thereon, suitable for use in cosmetic products (such as electronic device housings as taught by Akana and Browning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite material of Wei by (A) forming a metal mask/barrier layer on a portion of the titanium alloy substrate prior to deposition of the aluminum layer which is subsequently anodized to form aluminum oxide layer, as taught by the combined teachings of Akana and Browning, in order to form said portion of the composite material having a contrasting cosmetic effect (e.g., color) relative to the adjacent/surrounding aluminum oxide and titanium oxide layers, corresponding to a logo or other marking, without having to separately apply a logo or marking on the anodic aluminum oxide layer (as taught by Akana); and/or (as taught by Browning) in order to have formed the aforesaid portion (corresponding to 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to (B) have utilized copper as the aforesaid metal of the mask/barrier layer, as Browning explicitly teaches that copper is suitable for the aforesaid (intended) use (as the barrier layer material) (see MPEP 2144.07) and is capable of provision of the contrasting cosmetic effects. 
Further, given that, similar to Wei, Browning [0021] and Akana [0032] recognize that the porous aluminum oxide layer is transparent, and given that both teach that it also may be colored with both of deposited metal particles and/or dyes [Akana 0045, 0047; Browning 0021, 0028, 0029, 0035] in order to form color combinations, it would have been obvious to one of ordinary skill in the art before the effective filing date to (C) have deposited a colorant of the aforesaid type(s) into the pores of the anodic aluminum oxide layer of the composite material of Wei, in order to have colored the layer and/or obtained a desired or aesthetically pleasing, or predetermined, color combination.
Furthermore (and directed specifically to claim 17 and claims dependent thereupon), given that both Browning and Akana teach the use of the respective anodized composite materials for electronic device housings, and given that the composite material of Wei is directed toward use as a cosmetic product [0004] and is a layered titanium-based composite substantially similar to those disclosed in Browning and Akana, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to (D) have formed the composite material of Wei, as modified supra
The composite material of Wei, as modified, would have comprised a first portion and a second portion, the first portion having (in stacked order) the titanium substrate, the (anodic) titanium oxide layer, and the (anodic) aluminum oxide layer, and the second portion having (in stacked order) the titanium substrate, the mask/barrier layer metal formed from copper, and the (anodic) aluminum oxide layer; the first portion and the second portion being adjacent one another; wherein the pores of the (anodic) aluminum oxide layer (in both portions) include a colorant therein in the form of dye and/or pigment/metal particles. The composite material, additionally, would have been formed into an electronic device housing.
With respect to the claimed “metal adhesion layer” (claims 1 and 22) and “adhesion layer” (claim 17), it is noted that Applicant’s specification [0025, 0033] indicates that said adhesion layer is an intermediate layer of metal (such as silver) which is inert to the anodization process, deposited on the titanium substrate prior to deposition of the aluminum layer which is subsequently anodized to aluminum oxide, in order to enhance the adhesion of the aluminum layer to the titanium substrate. The specification does not explicitly state, nor provide evidence of, criticality regarding the thickness of said intermediate layer nor regarding the “inert” metal utilized.
As evidenced by Imada, copper is a metal which is inert (chemically inactive/nonreactive) to anodization processes which utilize (inter alia) sulfuric acid electrolyte solutions [0043, 0047, 0050]. Given that the mask/barrier layer metal of the composite material of Wei (as modified supra) would have been formed from copper, said mask/barrier layer, in the absence of factually supported objective evidence to the contrary, would have increased the adhesion of the aluminum layer (and thus the anodic aluminum oxide layer formed therefrom) to the titanium substrate (see MPEP 2112(V) and 2112.01(I)). 
The composite material of Wei, as modified supra, reads on all of the respective limitations of claims 1 and 22. Further, given that Wei discloses that the titanium oxide layer (of the first portion) exhibits a color based on thickness [0004, 0017], and given that per the 
Regarding claim 2, Applicant’s specification [0035, 0045] indicates that the nonporous titanium oxide layer exhibits a color based on the thickness of the layer (through interference coloring) and is sufficiently transparent in order to provide said (interference) coloring. Given that Wei discloses that the titanium oxide layer exhibits a color based on its thickness, and given that the nonporous titanium oxide layer of Wei, as modified, is substantially identical to Applicant’s claimed and disclosed titanium oxide layer in terms of method of formation (anodization process conditions), there is a reasonable expectation that the nonporous titanium oxide layer would have been substantially/sufficiently transparent such that the surface of the substrate would have been visible therethrough, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)).
Regarding claims 4 and 5, as set forth above, Wei discloses that the thickness of the titanium oxide layer is dependent on the voltage during anodization, and that different thicknesses produce titanium oxide layer having different colors, i.e., the color of the titanium oxide film is dependent on the voltage [0016]. Wei also discloses (e.g.) that yellow corresponds to 5V, and purple corresponds to 15 V. Purple titanium oxide layers formed through anodization are known to have thicknesses of 40-50 nm, and yellow titanium oxide layers are known to have thicknesses of 135-150 nm, as evidenced by Disegi [0044-0046, 0051, 0052, 0054, 0055, 0062, 0065, 0070]. Since the purple colored titanium oxide layer (5 V) would have had a thickness of 40-50 nm, it reads on the range recited in claim 4. Additionally or alternatively, the yellow prima facie obvious said range (see MPEP 2144.05(I)). 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have varied the voltage during anodization (increased or decreased) in order to have increased or decreased the thickness of the titanium oxide layer and thus the color exhibited thereby (see MPEP 2144.05(II)), in order to have imparted different colors or color combinations to the part/enclosure based on a predetermined aesthetic requirement. 
Regarding claim 8, given that the aluminum oxide layer of the composite material of Wei, as modified supra, is substantially identical to the claimed and disclosed anodic aluminum oxide layer in terms of thickness (Wei discloses 5-30 µm [0015]; Applicant’s specification discloses 5-30 µm [0030]) and anodization process (electrolytic sulfuric acid solution, voltage, current density), as well as exhibiting pores with colorant particles disposed therein, there is a reasonable expectation that the aluminum layer of Wei, as modified, would have exhibited a hardness of 300 HV or greater, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). Additionally, it is noted that porous aluminum oxide layers having thicknesses on the order of microns that protect refractory metal oxide layers (i.e., titanium oxide layers), formed through anodization on aluminum or titanium substrates, are known to have hardness values in excess of 300 HV, as evidenced by Chan [0020-0024], further in support of the foregoing inherency rationale.
Regarding claim 18, the rejection of claim 2 supra reads on the limitations of claim 8 and thus is not repeated herein.
Regarding claim 19, given that the first portion and the second portion are adjacent one another, the first portion having (in stacked order) the titanium substrate, the (anodic) titanium oxide layer, and the (anodic) aluminum oxide layer, and the second portion having (in stacked 
Regarding claim 21, the rejection of claims 1 and 17 supra reads on the limitations of claim 21 and thus is not repeated herein.  
Regarding claim 24, as set forth supra in the rejection of claims 1 and 22, the porous aluminum oxide layer is formed via anodization utilizing a voltage of 10-20 V, of which, in consideration of the size of the range, encompasses and therefore renders prima facie obvious the claimed voltage of 15 V (see MPEP 2144.05(I)).
Regarding claim 25, as set forth supra in the rejection of claims 1 and 22, the anodic aluminum oxide layer of Wei, as modified, is substantially identical or identical to the claimed and disclosed aluminum oxide layer in terms of the anodization conditions utilized to convert the aluminum layer to the aluminum oxide layer (sulfuric acid electrolyte solution; voltage range, applied current density). Applicant’s specification indicates that the aforesaid parameters results in the pores having a diameter of about 10 to about 50 nm, such as about 30 nm [0032]. In the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the pores of the aluminum oxide layer would have exhibited diameter(s) of about 30 nm (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 26, as set forth supra in the rejection of claims 1 and 22, the metal of the mask/barrier layer of the second portion is copper, of which is evidenced by Imada as being .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Akana and Browning as applied to claim 1 above, and further in view of Kobayashi et al. (US 5,160,599; “Kobayashi”) (previously cited).
Regarding claim 6, Wei, as modified supra in the grounds of rejection of claim 1, discloses the (modified) composite material.
Wei (as modified) is silent regarding the titanium or titanium alloy substrate being Ti-6Al-4V.
Kobayashi discloses an anodization process for coloring titanium and its alloys at low voltages [Abstract; col 2, 15-31]. The anodization process forms an anodic oxide film and utilizes sulfuric acid solution [col 3, 19-23]. Kobayashi teaches that colorization through the anodization process is not limited to pure titanium, but is also applicable to titanium-based alloys including Ti-6Al-4V, of which is frequently employed as a high strength material [col 3, 49-55]. Thus, Kobayashi reasonably teaches that Ti-6Al-4V is recognized within the art to be a high strength material suitable for undergoing colorization through anodization processes utilizing sulfuric acid electrolyte solution.
Wei and Kobayashi are directed to the anodization of titanium substrates (to titanium oxide) utilizing sulfuric acid electrolyte solutions to impart a color to the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized Ti-6Al-4V alloy as the substrate of the composite material of Wei, as taught by Kobayashi, as Ti-6Al-4V would have been recognized within the art as a suitable titanium substrate for undergoing anodization coloration utilizing sulfuric acid electrolyte additionally or alternatively, in order for the material/enclosure formed therefrom to exhibit high strength.
Per the modification supra, the substrate of the composite material of Wei would have been Ti-6Al-4V, thereby reading on claim 6.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Akana and Browning as applied to claims 17-19 above, and further in view Tatebe et al. (US 2014/0166490; “Tatebe”) (previously cited).
Regarding claim 20, Wei, as modified supra in the grounds of rejection of claim 1, discloses the (modified) composite material.
Wei (as modified) is silent regarding the outer surface of the housing (i.e., the surface of the aluminum oxide layer formed through anodization) being textured. 
Tatebe teaches that the surface of a metal (aluminum or aluminum alloy) substrate, prior to anodization to form a porous anodic aluminum oxide layer, can be texturized to increase the matter appearance of the surface, or to enhance the richness or saturated appearance of a final color of the surface after coloring [Abstract; 0006, 0023, 0024, 0026]. Tatebe teaches that any surface finish (texturization) applied to the aluminum (or alloy thereof) substrate is exhibited/retained by the converted anodic aluminum oxide layer [0031, 0037; Figure 5C, (504)]; and also teaches that the textured surface enhances adsorption characteristics of metal material and/or dye (colorants identified above by Akana and Browning) in the pores of the anodic layer [0037].
Wei and Tatebe are both directed to anodization of aluminum or alloys thereof for forming porous anodic aluminum oxide layers for colored consumer products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the enclosure of Wei (as modified supra) by texturing the aluminum or aluminum alloy layer prior to anodization, as taught by Tatebe, in order to alter the 
The enclosure of Wei, as modified, would have comprised all of the features set forth above, wherein the (outer) surface of the housing, i.e., the top surface of the anodic aluminum oxide layer, would have exhibited a texture, thereby reading on the limitations of claim 20.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Akana and Browning as applied to claim 22 above, and further in view Imada and Templin et al. (US 2018/0246261; “Templin”) (newly cited) and/or Tomita et al. (US 2011/0200400; “Tomita”) (newly cited). 
Regarding claim 23, Wei, as modified supra in the grounds of rejection of claim 22, discloses the (modified) composite material, wherein the metal mask/barrier layer would have been formed from copper.
Wei (as modified) is silent regarding the metal mask/barrier layer being formed from silver.
Imada [0029-0031, 0035, 0037, 0041, 0043, 0047, 0050] teaches that in addition to copper, the noble metals may be utilized to form the metal (mask/barrier) layer disposed between the substrate and the aluminum layer (to be anodized into aluminum oxide), where the aforesaid provision of the metal allows for pore formation that is highly reproducible, results in uniform pore diameters, and prevents exfoliation of the anodized layer [0050]; and where the pore formation (in the aluminum layer being converted to aluminum oxide) terminates at the copper/noble metal [0050].
Tomita evidences that silver is a noble metal (as is generally well-recognized in the art) and teaches that it exhibits unique optical properties [0033].
Templin evidences that silver is a noble metal and teaches that it is reflective [0002-0007] (as is also generally well-recognized in the art).
Wei, Imada, and Tomita and/or Templin are all directed to anodization of aluminum for forming consumer products.
Given that Wei, as modified by the teachings of Browning set forth above, is not limited to the metal mask/barrier layer of the second portion being formed from copper but rather is explicitly open to the use of possible other metals for different color combinations; given that Imada explicitly teaches that the noble metals, in addition to copper (see MPEP 2144.06(II); 2144.07), are suitable for forming the metal (mask/barrier) layer and allow for highly reproducible pore formation and uniform pore diameters, wherein silver is a noble metal as evidenced by Tomita and/or Templin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized silver in place of copper for the metal mask/barrier layer of the second portion in view of (at least) the foregoing benefits and/or suitability for its intended use and/or recognition for being functionally equivalent to copper for said intended use; and additionally in order to exhibit/provide a unique color and/or color combination and/or reflective surface (and thus color combination) to the housing, as taught by Tomita and/or Templin (i.e., unique optical properties; reflective).
The composite material of Wei, as modified supra, would have comprised all of the features set forth above in the rejection of claim 22, with the exception that copper in the metal mask/barrier layer of the second portion would have been replaced with silver, thereby reading on the limitation of claim 23. 

Response to Arguments
Applicant’s arguments, see Remarks filed 01 November 2021, pp. 8-14, have been fully considered by the Examiner and are found persuasive and/or moot in view of the new grounds of rejection set forth herein, necessitated by the amendments to the claims.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein but is considered pertinent to the claims and/or written description.
US 2004/0137150 to Saito et al. – teaches that a layer of Cu or a noble metal provided under the anodic aluminum oxide layer function as an electrode which allows for high controllability of plating of material into the pores of the anodic aluminum oxide layer [0067, 0068, 0076]
US 5,587,063 to Kuhm et al. – teaches that both of Cu and Ag are metals which are more noble than hydrogen [col 4, 35-39]; as well as general anodization process parameters which are substantially identical to those disclosed in Applicant’s specification [col 1, 35-43]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782